VICKERY, P J.
Epitomized Opinion
This cause came into the Court of Appeals on appeal from the Cuyahoga Common Pleas. In that court, Clayton Townes brought an action as a taxpayer, the City Law Director having refused to bring the action, to prevent the enforcement of a contract entered into by the Director of Public Parks with Jacob Weiss, in which concessions in the city parks were granted and awarded to Weiss for a period of three years at $86,375 per year. The Common Pleas granted the injunction in part and an appeal from that decision was taken.
It was brought out in the evidence that Weiss in the spring of those years, was given the right to the concessions in the city parks in the years 1922 and 1923. In October 1923, after the season for the last named contract had expired, a contract was made awarding Weiss the concessions in the city parks from Oct. 1923 until Oct. 1926 at $36,375 a year. This is the contract Townes wants prevented from going into effect.
Townes claims that heretofore the contracts had been made in the spring of each year, but the contract in question was made in the fall after the regular concession season without advertising for bids and no opportunity to bid competitively for the concessions; that it was on the eve of the administration that let the contracts and to forestall its successor, and tie up the Park Department for three years. The Court of Appeals held:
1. The contract is contrary to public policy and void ab-initio.
2. The letting of the contract was such gross abuse of discretion as to make it void absolutely.
,s( The injunction is granted and decree accordingly.